Citation Nr: 9935097	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-46 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for knee pain due to 
undiagnosed illness.

3.  Entitlement to service connection for right shoulder pain 
due to undiagnosed illness.

4.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

5.  Entitlement to service connection for hip pain due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on periods of active duty for training 
(ACDUTRA) between 1982 and 1986, inclusive, with active 
service from October 1984 to May 1985 and unverified active 
duty from October 1990 to June 1992, to include service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in July 1995, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal was docketed at the Board in 1996.

FINDING OF FACT

The claims for service connection for hypertension, knee pain 
due to undiagnosed illness, right shoulder pain due to 
undiagnosed illness, fatigue due to undiagnosed illness and 
hip pain due to undiagnosed illness are, in each instance, 
not plausible.

CONCLUSION OF LAW

The claims for service connection for hypertension, knee pain 
due to undiagnosed illness, right shoulder pain due to 
undiagnosed illness, fatigue due to undiagnosed illness and 
hip pain due to undiagnosed illness are, in each instance, 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Hypertension

II.  Knee Pain due to Undiagnosed Illness

III.  Right Shoulder Pain due to Undiagnosed Illness

IV.  Fatigue due to Undiagnosed Illness

V.  Hip Pain due to Undiagnosed Illness

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through V is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
V are, in any instance, well grounded.

With respect to his claim for service connection for 
hypertension, the veteran contends, in substance, that he 
presently has hypertension which is, in addition, of service 
origin.  In this regard, service medical records are negative 
for any reference to hypertension.  Subsequent to service, 
hypertension ("HTN") was apparently initially assessed, under 
VA auspices, in June 1997.  However, such date is a number of 
years after the veteran's final period of service, which 
consideration precludes any notion of according the veteran 
presumptive service connection for hypertension pursuant to 
the provisions of 38 U.S.C.A. §§ 1112, 1131 (West 1991) and 
38 C.F.R. §§ 3.307, 3.309 (1999).  There is, in addition, no 
evidence otherwise relating the veteran's hypertension to 
service as may (if extant) permit the Board to infer service 
incurrence pursuant to the provisions of 38 C.F.R. § 3.303(d) 
(1999).  Given the foregoing, then, a plausible claim for 
service connection for hypertension is not presented.  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

The veteran contends, relative to each of the four final 
disabilities listed on the title page for which service 
connection is sought, that he presently has these 
disabilities and that they are, moreover, traceable, in each 
instance, to the period in which he was stationed overseas 
during the Persian Gulf War.  In this regard, he elaborates 
that, during such deployment, he was persistently exposed to 
the smoke of burning oil wells in Kuwait.  Service 
connection, in the context of this appeal, may be established 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317 (1999).  

Concerning the veteran's claim for service connection for 
knee pain due to undiagnosed illness, the Board is cognizant 
that "[j]oint pain" is a designated symptom which may 
comprise a manifestation of undiagnosed illness in accordance 
with 38 C.F.R. § 3.317(b).  In this regard, when the veteran 
was examined for Persian Gulf War purposes in August 1994, he 
complained of experiencing "[m]ultiple joint pains" 
involving joints including his knees.  The pertinent 
examination diagnosis, following physical examination, was 
"[c]hondromalacia" involving each knee.  However, the Board 
would respectfully emphasize that chondromalacia (on 
subsequent VA examination in January 1998 it was noted that 
pertinent X-ray examination revealed arthritis referable to 
each knee) is a malady of explicit diagnosis.  The latter 
consideration, however, precludes any notion of according 
service connection for knee pain in the context of this 
aspect of the appeal, inasmuch as the compensation sought by 
the veteran is specifically predicated on disablement due to 
undiagnosed illness.  See generally 38 C.F.R. § 3.317.  Given 
the foregoing consideration, then, the Board is constrained 
to conclude that a plausible claim for service connection for 
knee pain due to undiagnosed illness is not presented.  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Regarding his claim for service connection for right shoulder 
pain due to undiagnosed illness, the Board is, as was noted 
above, cognizant that '[j]oint pain' is a designated symptom 
which may comprise a manifestation of undiagnosed illness in 
accordance with 38 C.F.R. § 3.317(b).  In this regard, when 
the veteran was examined for Persian Gulf War purposes in 
August 1994, he complained of experiencing pain involving 
joints including his right (apparently) shoulder.  The 
related examination diagnosis, following physical 
examination, was "[c]hronic tendonitis, right shoulder".  
However, the Board would respectfully emphasize that 
'tendonitis' is a condition of explicit diagnosis.  Such 
consideration, as was true in the Board's analysis in the 
preceding paragraph, precludes any notion of according 
service connection for right shoulder pain in the context of 
this aspect of the appeal, inasmuch as the compensation 
sought by the veteran is specifically predicated on 
disablement due to undiagnosed illness.  See generally 
38 C.F.R. § 3.317.  Given the latter consideration, then, the 
Board concludes that a plausible claim for service connection 
for right shoulder pain due to undiagnosed illness is not 
presented and that, therefore, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).

With respect the veteran's claim for fatigue due to 
undiagnosed illness, the Board is cognizant that 
"[f]atigue" is a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b).  In this regard, when the veteran was 
evaluated by VA in September 1998, the pertinent diagnosis 
was fatigue.  However, the fatigue was thought to be "related 
to depression", which consideration, in accordance with the 
provisions of 38 C.F.R. § 3.317(c)(2), precludes any notion 
of according the veteran service connection for fatigue due 
to undiagnosed illness.  In view of the latter observation, 
then, the Board is obliged to conclude that a plausible claim 
for service connection for fatigue due to undiagnosed illness 
is not presented.  Accordingly, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  

As pertinent to the veteran's claim for service connection 
for hip pain due to undiagnosed illness, the Board is, as has 
been observed above, cognizant that '[j]oint pain' is a 
designated symptom which may comprise a manifestation of 
undiagnosed illness in accordance with 38 C.F.R. § 3.317(b).  
In this regard, when the veteran was examined for Persian 
Gulf War purposes in August 1994, he complained of 
experiencing pain involving joints including apparently each 
hip.  Thereafter, when seen by VA in March 1996, he 
complained of pain involving each hip; the assessment was 
"hip pain".  However, even if the hip pain of which the 
veteran complained in August 1994 and March 1996 is viewed as 
a qualifying sign or symptom of undiagnosed illness within 
the purview of 38 C.F.R. § 3.317(b), the Board would 
emphasize that the provisions of such regulation would only 
authorize service connection for a present disability of 
chronic derivation, see 38 C.F.R. § 3.317(a)(1), of which hip 
pain is a manifestation.  However, the veteran neither 
contends, nor does the evidence reflect, that he has any 
present disability/pathology involving either hip of which 
related hip pain is a manifestation.  In the absence of such 
current disability/pathology, the presence of which is 
prerequisite to any favorable claim predicated on undiagnosed 
illness, see id., a plausible claim for service connection 
for hip pain due to undiagnosed illness is not presented.  
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board has considered and disposed 
of each of the veteran's claims for service connection on a 
ground which is, in each instance, different from that of the 
RO, the veteran has not been prejudiced by the Board's 
decision.  This is because, in assuming that these claims for 
service connection were well grounded, the RO accorded the 
veteran greater consideration than each claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether these claims are well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).



ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for hypertension, knee pain 
due to undiagnosed illness, right shoulder pain due to 
undiagnosed illness, fatigue due to undiagnosed illness and 
hip pain due to undiagnosed illness is, in each instance, 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

